Citation Nr: 1328322	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) 
and a mood disorder with major depressive and anxious 
features.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The Veteran had active military service from February 1970 
to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied a claim for service 
connection for PTSD.

The Veteran requested a Board hearing at a local VA office 
in his May 2011 substantive appeal (VA Form 9).  However, he 
cancelled his hearing request in an October 2011 statement.  
Thus, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2012).

The United States Court of Appeals for Veterans Claims 
(Court) held that, when a claimant requests service 
connection for PTSD, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, the record shows that the 
Veteran has diagnoses of various psychiatric disorders.  
Accordingly, the Board has recharacterized the issue as set 
forth on the title page.

The issue of service connection for a respiratory disorder, 
including due to herbicide exposure, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See May 2011 substantive 
appeal.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  




FINDINGS OF FACT

1.  The Veteran has PTSD that is as likely as not related to 
his active duty.

2.  The Veteran has a mood disorder with major depressive 
and anxious features that is related to his service-
connected tinnitus and diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he 
has PTSD that was incurred in his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2012).

2.  A mood disorder with major depressive and anxious 
features is secondary to service-connected tinnitus and 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2012).  In this case, the Board is granting in full 
the issue of service connection for a psychiatric disorder, 
to include PTSD and a mood disorder.  Consequently, the 
Board finds that any lack of notice and/or development 
cannot be considered prejudicial to the Veteran, and remand 
for such notice and/or development would be an unnecessary 
use of VA time and resources.



II.  Analysis

A.	 PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2012); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. 
§ 4.125(a)  requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with 
the enemy, and the claimed stressor is related to combat, 
the Veteran's lay testimony regarding the reported stressor 
must be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The phrase "engaged in combat with the enemy" means that the 
Veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that the veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion 
of combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).

Effective July 13, 2010, the regulations governing 
adjudication of service connection for PTSD were 
liberalized, in certain circumstances, with respect to the 
evidentiary standard for establishing the required in-
service stressor.  For cases pending before VA as of that 
date, the following regulation applies: 

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom 
VA has contracted, confirms that the 
claimed stressor is adequate to support 
a diagnosis of PTSD and that the 
veteran's symptoms are related to the 
claimed stressor, in the absence of 
clear and convincing evidence to the 
contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of the veteran or 
others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, 
including suspected sniper fire; or 
attack upon friendly military aircraft, 
and the veteran's response to the event 
or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for 
various psychiatric disorders, including PTSD.  Specifically 
with respect to PTSD, he argues that he has PTSD as the 
result of traumatic experiences suffered during his active 
military service in the Republic of Vietnam (RVN).  The 
Veteran reported while working on convoy support repairing 
damaged vehicles and while driving a tractor trailer hauling 
ammunition to different fire bases, including Firebase Mace 
and Firebase Wade, "there was always rounds bouncing off the 
truck," including one occasion when an unexploded RPG 
"pen[e]trated the gas tank and then did not go off." 

The Board finds that entitlement to service connection for 
PTSD is warranted.  The Veteran has stated that he was 
exposed to small arms and RPG fire.  Service personnel 
records confirm his primary duty in RVN at Long Binh from 
January 1971 to January 1972 was as a heavy vehicle driver.  
JSRRC research revealed that Daily Staff Journals from Long 
Binh Post noted that on May 20, 1971, enemy 122 mm mortar 
rounds struck Firebase Mace; there were sniper attacks and 
enemy rocket attacks in June and July 1971 noted in Long 
Binh's Serious Incident Reports; and Viet Cong sappers 
almost penetrated the 92nd Engineer Battalion, Long Binh 
perimeter on July 11, 1971.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) A person must have been "exposed 
to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or 
a threat to the physical integrity of self or others" and 
(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."  Pentecost v. Principi, 16 
Vet. App. 124, 127 (2002).

Moreover, with regard to the credible-supporting-evidence, 
or corroboration, requirement of 38 C.F.R. § 3.304(f), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a Veteran does not have to prove his physical 
proximity to, or firsthand experience with, the attacks.  
Rather his presence with his unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Id. at 128. 

Thus, in accordance with Pentecost, the Board finds that the 
Veteran's competent and credible report of his presence at 
Long Binh and Firebase Mace while they came under rocket, 
sniper, and mortar fire is sufficient to establish his 
exposure to a stressful event while serving in RVN.  
Furthermore, service records reveal that the Veteran served 
in RVN as a heavy vehicle driver, which the Board finds is 
consistent with the places, types, and circumstances of his 
service in RVN as reported by the Veteran.  Finally, the 
Veteran's VA providers have repeatedly related the Veteran's 
PTSD to stressful experiences in service.  See VA treatment 
records dated December 2009, January 2010 (inpatient 
psychiatric treatment record), February 2010, and April 
2011. 

The Board is cognizant of the opinion of the August 2010 VA 
examiner who determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  The opinion of the 
examiner was based on examination of the Veteran, a review 
of the results of psychological testing, and a review of VA 
treatment records.  Significantly, however, the examiner 
noted that his review of these VA treatment records was 
limited as "CPRS does not allow for a complete progress note 
review at a remote site."  Further, he acknowledged that the 
Veteran's psychological test results were "precisely 
congruent with the mean for individuals with posttraumatic 
stress disorder from the Vietnam population in the tested 
normed group."

In light of the roughly equal positive and negative evidence 
with respect to the PTSD claim, the Board finds that, at 
minimum, the evidence in this case is in equipoise regarding 
the question of whether the Veteran has PTSD that is related 
to his military service.  As such, the benefit-of-the-doubt 
will be conferred in the Veteran's favor and his claim for 
service connection for PTSD is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.	Psychiatric Disorders other than PTSD

During the course of the appeal, the Veteran has also been 
diagnosed with an anxiety disorder, not otherwise specified 
(August 2010 VA examination report); adjustment disorder vs. 
major depressive disorder (VA treatment records); and a mood 
disorder with major depressive and anxious features (July 
2013 private psychological evaluation report).  

In addition, the Veteran has been diagnosed with various 
substance abuse disorders, in remission; however, any 
substance abuse disability is not subject to service 
connection.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.301(d); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 
1999) (law and regulations preclude an award of direct 
service connection for a disability that originated due to 
substance abuse as such abuse is deemed to constitute 
willful misconduct on the part of the claimant); see also 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1389-
91 (for claims filed after October 31, 1990, prohibiting 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board also finds that the evidence supports granting the 
Veteran's claim of service connection a mood disorder with 
major depressive and anxious features as secondary to his 
service-connected tinnitus and diabetes mellitus.  In 
addition, in this case there is no evidence of record which 
would allow the Board to determine which psychiatric 
symptoms are related to his service-connected PTSD and mood 
disorder with major depressive and anxious features and 
which are exclusively related to some nonservice-connected 
psychiatric disorder.  In fact, the July 2013 mental 
disorders disability benefits questionnaire (DBQ) prepared 
by Dr. A. Fink, Ph.D., clearly remarked that the Veteran had 
more than one diagnosed mental disorder and that it was not 
possible to differentiate what symptoms are attributable to 
each diagnosis as "[t]he symptom complex reflects the 
underlying condition and cannot be meaningfully 
differentiated."  When it is not possible to separate the 
effects of a service-connected disorder and a nonservice-
connected disorder, the signs and symptoms should be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Accordingly, the Board shall 
adjudicate the Veteran's mood disorder claim as encompassing 
all of her psychiatric symptoms, regardless of the specific 
diagnosis assigned to them in any particular record.

The Veteran does not contend, and the competent evidence 
does not show, that he incurred an acquired psychiatric 
disability other than PTSD, during active service.  Nor does 
he contend that his current acquired psychiatric disability, 
other than PTSD, is related directly to active service or 
any incident of service.  See 38 C.F.R. §§ 3.303, 3.304.  
The Veteran has contended instead that his service-connected 
tinnitus and diabetes mellitus caused or aggravated 
(permanently worsened) his acquired psychiatric disability 
other than PTSD (variously diagnosed as depression, an 
anxiety disorder, and a mood disorder), and he is entitled 
to service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310. 

VA already has found that service connection is warranted 
for the Veteran's tinnitus and diabetes mellitus.  See 
September 2010 and June 2013 rating decisions.  The evidence 
also shows that the Veteran's service-connected tinnitus and 
diabetes mellitus caused or aggravated (permanently 
worsened) his acquired psychiatric disability other than 
PTSD.  In this regard, after reviewing the claims folders 
and having a telephonic interview with the Veteran, Dr. Fink 
diagnosed a mood disorder with major depressive and anxious 
features that was caused by and permanently aggravated by 
his service-connected tinnitus and diabetes mellitus.  In 
his July 2013 DBQ, Dr. Fink explained that "the impact of 
tinnitus and diabetes . . . can be expected to produce 
significant depressive and anxious symptoms."  He supported 
his conclusion by noting "[t]his comorbidity is well-
established in the [medical] literature," and he cited a 
2013 article from the Journal of Clinical Psychology.  He 
explained the effects of the service-connected tinnitus and 
diabetes included "problems standing and walking, 
communication difficulties, pain, sleep difficulties, 
depressed mood, and anxiety."  He described them as 
"continuous" and "dominant." 

There is no competent contrary opinion of record.  In 
summary, the Board finds that the evidence supports granting 
service connection for an acquired psychiatric disability 
other than PTSD, to include a mood disorder with major 
depressive and anxious features, as secondary to service-
connected tinnitus and diabetes mellitus. 


ORDER

Service connection for PTSD and a mood disorder with major 
depressive and anxious features is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


